Case: 12-16130   Date Filed: 01/14/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-16130
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:08-cr-21031-PCH-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


COREY LEMAR WRIGHT,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (January 14, 2014)
               Case: 12-16130     Date Filed: 01/14/2014    Page: 2 of 2


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Corey Wright, a federal prisoner, appeals pro se the denial of his motion to

set aside his plea of guilty to possessing with intent to distribute a controlled

substance. See 21 U.S.C. § 841(a)(1). Wright filed his motion more than two

years after his time to appeal expired. We affirm.

      The district court lacked jurisdiction to set aside Wright’s plea of guilty.

Wright argued that the record did not contain a sufficient factual basis to support

his plea of guilty, but the district court could not disturb Wright’s conviction.

“After the court imposes sentence, . . . the plea may be set aside only on direct

appeal or collateral attack.” Fed. R. Crim. P. 11(e).

      We AFFIRM the denial of Wright’s untimely motion to set aside his plea of

guilty.




                                           2